Filed 1/24/14 Gonzalez v. Kuerbiss CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



JONATHAN G. GONZALEZ,                                               D063410

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. DV036134)

JERALDIN KUERBISS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Christine

K. Goldsmith, Judge. Dismissed.

         Jeraldin Kuerbiss, in pro. per., for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.


         Jeraldin Kuerbiss appeals from a one-year restraining order prohibiting her from

contacting her former boyfriend, Jonathan Gonzalez. In processing the appeal, we noted

the restraining order expired by its own terms on November 18, 2013. We solicited

supplemental briefs from the parties on whether the appeal is moot and should be

dismissed. Neither party responded.
         Under well-established principles, this appeal is moot and must be dismissed. "If

relief granted by the trial court is temporal, and if the relief granted expires before an

appeal can be heard, then an appeal by the adverse party is moot." (Environmental

Charter High School v. Centinela Valley Union High School Dist. (2004) 122

Cal.App.4th 139, 144.) "[A]ppellate courts as a rule will not render opinions on moot

questions: '[W]hen, pending an appeal from the judgment of a lower court, and without

fault of the [respondent], an event occurs which renders it impossible for [the reviewing

court] if it should decide the case in favor of [appellant], to grant [appellant] any effectual

relief whatever, the court will not proceed to a formal judgment, but will dismiss the

appeal.' " (Ebensteiner Co., Inc. v. Chadmar Group (2006) 143 Cal.App.4th 1174, 1178-

1179.)

         The restraining order challenged by Kuerbiss has expired. Thus, her appeal is

moot and must be dismissed.

                                       DISPOSITION

         The appeal is dismissed. The parties to bear their own costs.




                                                                       HALLER, Acting P. J.
WE CONCUR:



MCDONALD, J.



MCINTYRE, J.

                                               2